DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the RCE filed on 12/23/2020 and the supplemental amendment filed on 02/23/2021.  Claims 30-45 and 50-60 are pending.  Claims 30, 45, 50, and 53 are independent.  Claims 30-45, 50-52, 54, 55, 57, and 58 are withdrawn.  Claims 46-49 have been canceled.  Claims 59-61 have been newly added.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2021 has been entered.
Claim Objections
Claim 53 is objected to because of the following informalities:  
The limitation “A surgical procedure for establishing an arteriovenous fistula between an artery and a vein enabling blood to flow directly between the artery and the vein” in lines 1-3 of claim 53 should be amended to --A surgical procedure comprising establishing an arteriovenous fistula between an artery and a vein to enable blood to flow directly between the artery and the vein; -- 
The limitation “wherein apertures in the walls of artery and vein are made” should be amended to --wherein apertures are formed in wall of artery and vein--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 53, 56, and 59-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 53 recites the limitation "the edges" in line 3-4 of claim 53.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 53, 59, and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makeover et al. (US Pub. No.: 2004/0059280) in view of Gertner (US Pub. No.: 2003/0014003).
Regarding claims 53, 59, and 61, Makeover discloses a surgical procedure for establishing an arteriovenous fistula between an artery and a vein enabling blood to flow directly between the artery and the vein (such as from the artery into the vein, Figs. 1a-4c and Paras.[0198] and [0201].  Based on www.merriam-webster.com/dictionary/between, the term “between” is defined “from one to another of.”) wherein apertures in the walls of the artery and the vein are made (Figs. 1a-4c), and the edges of the apertures are fixed to a valve (24 having a valve, 24a having a valve and flanges on both end of 24a, 20 having a valve, or 22 having a valve, Figs. 3a-3f and Paras. [0195] and [0198]) which can be selectively opened or closed to increase or decrease or cut off blood flow between the artery and the vein (Para. [0198], a valve is selectively open toward the vein and is functioned to be selectively opened to increase the blood from the artery into the vein during dialysis or when the blood is pumped through the valve and functioned to be selectively closed to decrease or cut off blood flow from the artery into the vein and backflow from vein into the artery when dialysis is not taking place or not enough blood pressure is applied onto the valve.).  However, Makeover does not disclose that the valve is an actuatable valve / actuatable valve mechanism that is selectively actuated by a force that is independent of the pressure in the artery and the vein, and which can be selectively opened or closed to 
	Gertner teaches, in the same problem-solving area (valve for regulating blood flow), an actuatable valve mechanism (150 or 160, Figs. 4D and 5C) that is selectively actuated by a force (such as magnetic force, Para. [0140]) that is independent of the pressure in the artery and the vein, and which can be selectively opened or closed to increase or decrease the size of an aperture of the actuatable valve mechanism, thereby increasing, decreasing or cutting off blood flow through the actuatable valve mechanism (Paras. [0140] and [0135]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the valve of Makeover to be an actuatable valve / actuatable valve mechanism that is selectively actuated by a force that is independent of the pressure in the artery and the vein, and which can be selectively opened or closed to increase or decrease the size of an aperture of the actuatable valve mechanism, thereby increasing, decreasing or cutting off blood flow through the valve mechanism as taught by Gertner in order to obtain the advantage of allowing externally adjusting (e.g. turn on or turn off) the blood flow through the valve (Gertner, Paras. [0135] and [0140]).  In the modified invention, the actuatable valve mechanism can be selectively opened or closed to increase or decrease the size of an aperture of the actuatable valve mechanism, thereby increasing, decreasing or cutting off blood flow between the artery and the vein because the modified valve/valve mechanism regulates the blood flow between the artery and the vein.

	Regarding claim 61, Gertner teaches that the force applied to the actuatable valve mechanism is a magnetic force (Para. [0140]).
Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Makeover et al. (US Pub. No.: 2004/0059280) in view of Gertner (US Pub. No.: 2003/0014003) as applied to claim 53 above, and further in view of LaFontaine  et al. (US Pat. No.: 6,443,158).
Regarding claim 56, Makeover in view of Gertner discloses substantially all the limitations of the claim as taught above but fails to disclose that the edges of the apertures in the walls of the vein and artery are affixed to the valve by suturing.
LaFontaine teaches, in the same field of endeavor (surgical procedure for connecting two blood vessels to establish blood flow between the two blood vessels), a method of suturing an end of a device to an edge of an aperture in the wall of a blood vessel for connecting two blood vessels to establish blood flow between the two blood vessels (Figs. 13B and 14B and Col. 11, lines 43-45).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the surgical procedure of Makeover in view of Gertner to include suturing an end of the valve device to an edge of an aperture in the wall of a blood vessel next to the end of the valve device as taught by LaFontaine in order securely fix .
Claims 53, 60, and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makeover et al. (US Pub. No.: 2004/0059280) in view of Akingba (US Pub. No.: 2012/0059305).
Regarding claims 53, 59, and 61, Makeover discloses a surgical procedure for establishing an arteriovenous fistula between an artery and a vein enabling blood to flow directly between the artery and the vein (such as from the artery into the vein, Figs. 1a-4c and Paras.[0198] and [0201].  Based on www.merriam-webster.com/dictionary/between, the term “between” is defined “from one to another of.”) wherein apertures in the walls of the artery and the vein are made (Figs. 1a-4c), and the edges of the apertures are fixed to a valve (24 having a valve, 24a having a valve and flanges on both end of 24a, 20 having a valve, or 22 having a valve, Figs. 3a-3f and Paras. [0195] and [0198]) which can be selectively opened or closed to increase or decrease or cut off blood flow between the artery and the vein (Para. [0198], a valve is selectively open toward the vein and is functioned to be selectively opened to increase the blood from the artery into the vein during dialysis or when the blood is pumped through the valve and functioned to be selectively closed to decrease or cut off blood flow from the artery into the vein and backflow from vein into the artery when dialysis is not taking place or not enough blood pressure is applied onto the valve.).  
	Akingba teaches, in the same problem-solving area (valve for regulating blood flow), an actuatable valve mechanism (12 or 14, Fig. 1 and Paras. [0034], [0035], and [0052], e.g. iris-type aperture mechanism) that is selectively actuated by a force (Para. [0035], e.g. spring force) that is independent of the pressure in the artery and the vein, and which can be selectively opened or closed to increase or decrease the size of an aperture of the actuatable valve mechanism, thereby increasing, decreasing or cutting off blood flow through the actuatable valve mechanism (Para. [0035]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the valve of Makeover to be an actuatable valve / actuatable valve mechanism that is selectively actuated by a force that is independent of the pressure in the artery and the vein, and which can be selectively opened or closed to increase or decrease the size of an aperture of the actuatable valve mechanism, thereby increasing, decreasing or cutting off blood flow through the valve mechanism as taught by Akingba in order to obtain the advantage of allowing externally adjusting the blood flow through the valve (Akingba, Paras. [0009], [0034], and [0035]).  In the modified invention, the actuatable valve mechanism can be selectively opened or closed to increase or decrease the size of an aperture of the actuatable valve mechanism, thereby increasing, decreasing or cutting off blood flow 
	Regarding claim 60, Akingba teaches that the size of the aperture of the actuatable valve mechanism is controlled by an iris diaphragm (Para. [0035]).
	Regarding claim 61, Akingba teaches that the force applied to the actuatable valve mechanism is an external force (Paras. [0035] and [0034], spring force).
Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Makeover et al. (US Pub. No.: 2004/0059280) in view of Akingba (US Pub. No.: 2012/0059305) as applied to claim 53 above, and further in view of LaFontaine  et al. (US Pat. No.: 6,443,158).
Regarding claim 56, Makeover in view of Akingba discloses substantially all the limitations of the claim as taught above but fails to disclose that the edges of the apertures in the walls of the vein and artery are affixed to the valve by suturing.
LaFontaine teaches, in the same field of endeavor (surgical procedure for connecting two blood vessels to establish blood flow between the two blood vessels), a method of suturing an end of a device to an edge of an aperture in the wall of a blood vessel for connecting two blood vessels to establish blood flow between the two blood vessels (Figs. 13B and 14B and Col. 11, lines 43-45).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the surgical procedure of Makeover in view of Akingba to include suturing an end of the valve device to an edge of an aperture in the wall of a blood vessel next to the end of the valve device as taught by LaFontaine in order securely fix the end of the device (e.g. valve device) to the blood vessel (LaFontaine, Figs. 13B and .
Response to Arguments
Applicant’s arguments with respect to claim(s) 53, 56, and 59-61 have been considered but are moot in view of new ground(s) of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 7025741 B2		Cull; David L. teaches actuatable valve mechanisms for regulating blood flow.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036.  The examiner can normally be reached on M-F 10:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JING RUI OU/Primary Examiner, Art Unit 3771